Citation Nr: 0430461	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  99-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation of service-
connected left ankle sprain with degenerative joint disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for cervical spine 
disability, to include as secondary to service-connected left 
ankle and/or lumbar spine disability.

3.  Entitlement to service connection for thoracic spine 
disability, to include as secondary to service-connected left 
ankle and/or lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The Board observes that the June 1998 rating decision also 
denied service connection for a lumbar spine disability.  The 
veteran thereafter perfected his appeal as to this issue.  
However, in a January 2004 Decision Review Officer (DRO) 
decision, service connection was granted for degenerative 
disc disease of the lumbar spine and a 10 percent evaluation 
was assigned, effective April 30, 1998.  Such is a complete 
grant of benefit sought on appeal and, therefore, this issue 
is no longer before the Board. 

The Board also notes that the rating decision on appeal as 
well as the statement and supplemental statements of the case 
characterize the issues of service connection for cervical 
and thoracic spine disabilities so as to include as secondary 
only to the veteran's service-connected left ankle 
disability.  However, the veteran's representative argues 
that such cervical and thoracic spine issues should also be 
characterized so as to include consideration of whether each 
disability is secondary to the veteran's service-connected 
degenerative disc disease of the lumbar spine.  Therefore, 
the Board has characterized the issues as reflected on the 
first page of this decision.   

The Board observes that in his substantive appeal (VA Form 
9), received in June 1999, the veteran requested a personal 
hearing before a local hearing officer.  Thereafter, in a 
communication dated in December 2003, the veteran withdrew 
his request for a personal hearing before the DRO. 

In November 2003, the veteran submitted a claim for a special 
clothing allowance due to his need for inserts in his shoes.  
Such has not been adjudicated and is referred to the RO for 
appropriate action.

The service connection issues are REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran's left ankle disability is manifested by 
degenerative joint disease and marked limited motion of 
dorsiflexion to 15 degrees and plantar flexion to 35 degrees 
with moderate functional loss secondary to pain, lack of 
endurance, weakness, and incoordination; there is no evidence 
of ankylosis. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for left ankle sprain with degenerative joint disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim for an 
increased rating for his left ankle disability in April 1998 
and the initial unfavorable rating decision was issued in 
June 1998, prior to the enactment of the VCAA.  In Pelegrini 
II, the Court clarified that where notice was not mandated at 
the time of the initial RO decision it was not error to 
provide remedial notice after such initial decision.  See id. 
at 120-123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided, the veteran's rating claim was 
readjudicated and a supplemental statement of the case was 
provided to the veteran, such that he had the opportunity to 
respond to the RO's remedial VCAA notice prior to the appeal 
coming before the Board.  The Board also observes that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as is further 
discussed herein below.

In January 2004, the RO sent the veteran a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, that letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal agency, to include from the military, VA hospitals, 
or the Social Security Administration.  The veteran was also 
informed that VA would make reasonable efforts to help him 
get evidence such as medical records or other records not 
held by a Federal agency, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The letter also advised the 
veteran that it was his responsibility to make sure that the 
RO received all requested records not in the possession of a 
Federal department or agency.  The veteran was informed that 
in order to establish entitlement for an increased 
evaluation, the evidence must show that his service-connected 
disability has gotten worse.  The January 2004 letter also 
listed the evidence already received in support of the 
veteran's claim. 

The Board further notes that the June 1998 rating decision 
advised the veteran that his claim of entitlement to an 
evaluation in excess of 20 percent for his left ankle 
disability was denied as a 20 percent evaluation is the 
maximum evaluation assignable in the absence of ankylosis of 
the ankle with plantar flexion between 30 degrees and 40 
degrees or in dorsiflexion between zero degrees and 10 
degrees.  The rating decision also listed the medical 
evidence considered in denying the veteran's claim, 
specifically referencing a June 1998 VA examination.  The 
February 1999 statement of the case and the supplemental 
statements of the case issued in June 1999, January 2004, 
July 2004, and August 2004 informed the veteran of the 
adjudicative actions taken, the evidence the RO had 
considered in denying the claim, and the evidence the veteran 
still needed to submit to substantiate his claim.  
Additionally, the February 1999 statement of the case and the 
January 2004 supplemental statement of the case advised the 
veteran of the rating criteria pertinent to ankle impairment 
and motion limitation of the ankle.  The January 2004 
supplemental statement of the case also referenced the 
relevant VCAA cites in the United States Code.  

The veteran was afforded an additional opportunity to submit 
evidence and argument in support of his claim.  He was given 
an opportunity to request a personal hearing in connection 
with this appeal, but he subsequently withdrew such request.  
Based on the nature of the information provided to the 
veteran, and the fact that VA also provided the veteran with 
time to respond to each of the above documents, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA in connection with this appeal.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The relevant medical 
evidence contained in the claims file includes unknown 
private medical records dated April 1999 and June 1999; 
reports from The Orthopaedic Center dated March 2003, May 
2003, June 2003, September 2003, and July 2004; and reports 
from the Hillcrest Medical Center dated October 2003.  The 
veteran has not identified other outstanding records that he 
wants VA to obtain or that he feels are relevant to his 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded VA examinations in June 1998 and January 2003.  The 
Board notes that such were conducted by physicians who 
considered factors relevant to the veteran's claim and the 
examination reports contain findings pertinent to the 
veteran's left ankle disability.  Additionally, the veteran 
has not shown that the VA examinations are inadequate for 
rating purposes.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to evaluate 
the claim and further examination is not necessary. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.


II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 20 percent rating when there is marked 
limited motion of the ankle.  

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for 
assignment of a 20 percent rating when there is ankylosis of 
the ankle in plantar flexion of less than 30 degrees; a 30 
percent rating when there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees; and, a 40 
percent rating when there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

III.  Factual Background

By way of history, the Board notes that the RO established 
service connection for left ankle sprain in a February 1988 
rating decision, which assigned an initial 10 percent 
evaluation effective from November 10, 1987.  In a September 
1997 rating decision, the RO assigned a 20 percent evaluation 
effective from May 6, 1997.  In April 1998, the veteran 
applied for an increased rating for his left ankle and the 
current appeal arose from a June 1998 rating decision denying 
such an increase.  During the pendency of the appeal, an 
August 2004 DRO decision assigned a total rating based on 
surgical or other treatment necessitating convalescence for 
the period July 16, 2004, to October 31, 2004; the 20 percent 
rating will resume November 1, 2004.

The relevant medical evidence of record includes unknown 
private medical records dated April 1999 and June 1999; 
reports from The Orthopaedic Center dated March 2003, May 
2003, June 2003, September 2003, and July 2004; reports from 
the Hillcrest Medical Center dated October 2003; and June 
1998 and January 2003 VA examination reports. 

The June 1998 VA examination report revealed complaints that 
the veteran's left ankle gave out twice a day and he 
experienced daily pain.  The veteran indicated that he did 
not wear an ankle brace or use a cane or crutches.  He stated 
that the ankle pain caused him to shift his weight to his 
right leg and foot.   At the time of the June 1998 
examination, the veteran indicated that he had not had 
surgery on the ankle.  Prolonged walking, running, and 
jumping aggravated the veteran's ankle pain.  The veteran 
denied locking, but indicated that the ankle popped 
occasionally.  He also stated that he has stiffness and 
swelling of the left ankle.  

Upon physical examination, it was observed that the veteran 
had good dorsalis pedis and posterior tibial pulses.  There 
was no pedal edema.  There was some stiffness and soreness 
with manipulation of the ankle, but there was no drainage or 
redness.  Dorsiflexion of the left ankle was zero to 20 
degrees and plantar flexion was zero to 38 degrees.  Eversion 
was zero to 16 degrees and inversion was zero to 20 degrees.  
Pronation was zero to 35 degrees and supination was zero to 
15 degrees.  

The unknown private medical records reveal a notation that 
the veteran had a service-connected left leg injury. 

Reports from The Orthopaedic Center show that in March 2003, 
a physical examination reflected obvious swelling of the left 
ankle.  Tenderness over the anterolateral and anteromedial 
gutters was noted.  There was also tenderness over the 
veteran's anterior tibiofibular ligament and mild tenderness 
over his calcaneofibular ligament.  There was also some 
tenderness over the veteran's peroneal tendons out towards 
the insertion onto the base of the fifth metatarsal.  He had 
significant stability of his calcaneofibular ligament, but 
his anterior talofibular ligament felt to be somewhat relaxed 
and there was a soft endpoint.  The veteran had a positive 
drawer sign and pain with dorsiflexion of his ankle.  It was 
noted that the veteran's left ankle was neurovascularly 
intact and the examining physician indicated that he could 
not elicit a Tinel's sign.  Radiographs showed significant 
spurring in the anterolateral and anteromedial gutters as 
well as spurs on the dorsum of his talus and on the anterior 
tibia.  There appeared to be a loose body sitting just 
anteriorly to the tibiotalar articulartion, but no osseous 
defects of the talus.  The physician indicated that the 
veteran had chronic ankle instability with significant 
synovitis with anterolateral and anteromedial tibiotalar 
spurring with a loose body and possible rupture of his 
anterior talofibular ligament.  

In May 2003, it was indicated that a magnetic resonance 
imaging (MRI) test of the veteran's left ankle revealed that 
he had anteriolateral increased signal in the tibia and 
oseochondral defect in the posteromedial aspect of the talus 
with a rupture of his anterior talofibular ligament.  It was 
noted that the veteran continued to have pain medially and 
laterally.  His peroneal tendons appeared to be okay with 
mild thickening of the peroneal brevis distally and his 
calcaneofibular ligament was not visualized.  Surgery was 
recommended. 

A June 2003 record shows complaints of tingling and numbness 
in the veteran's toes and dorsum of his feet bilaterally.  
Upon physical examination, the veteran had decreased 
sensation on the dorsum, plantar surface, and in the sural 
nerve distribution of both feet.  The examining physician 
indicated that all the veteran's symptoms might be coming 
from his back.  

A July 2004 record reflects that the veteran had left ankle 
surgery on July 16, 2004, and was currently receiving 
treatment status-post reconstruction of the left ankle.  It 
was indicated that the procedure was left ankle arthroscopy, 
debridement peroneal tendon with lateral ankle 
reconstruction.  The diagnoses were left ankle instability, 
degenerative joint disease, and peroneal tendonitis.  

The January 2003 VA examination report shows complaints of 
swelling, stiffness, and pain on a daily basis.  The veteran 
stated that there was no such thing as a flare-up because he 
had severe pain all the time.  He indicated that whenever he 
rolled his ankle, when sitting or walking on an uneven 
surface, he would get electricity-like pain in the right 
ankle.  The veteran could not pivot or turn quickly when 
walking, otherwise he would get pain in the right ankle.  The 
veteran constantly wore high top shoes or ankle braces.  He 
indicated that he was off work for approximately three months 
the prior year due to back and ankle problems.  The veteran 
stated that he felt like his ankle was jammed all the time 
and he voluntarily popped it to relieve a little bit of the 
pain.  The veteran indicated that he wore orthotics on the 
left foot and took medication for ankle pain.  

Upon physical examination, it was noted that the veteran 
ambulated with a valgus angulation of the left foot of at 
least 10 degrees.  The examiner observed bilateral pes 
planus.  Pulses in the feet were okay and there was an 
effusion edema noted of the lateral malleolus of at least 1+.  
That area was also tender to palpation with mild erythema.  
There was hyperpigmentation noted over the anterior area of 
the foot, as a result of constant rubbing of shoes over the 
feet area.  The ankle, in neutral position at 90 degrees, was 
able to dorsiflex to 15 degrees and plantar flexion to 35 
degrees.   There was significant laxity with inversion of the 
lateral collateral ankle ligament.  The examiner noted that 
evidence in the claims file indicated an inversion-type 
sprain of the left ankle that would explain such a finding.  

X-rays revealed degenerative joint disease, possibly post-
traumatic, of the left ankle.  The examiner diagnosed 
degenerative joint disease of the left ankle with at least 
moderate functional loss secondary to pain, lack of 
endurance, and weakness as the primary factors, and, 
incoordination secondarily.  

The October 2003 report from the Hillcrest Medical Center 
reveals complaints of swelling, pain, weakness, and decreased 
ligamentous integrity of the left ankle. The report also 
indicates that the veteran has bilateral feet orthotics/shoe 
inserts.  

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  Furthermore, in an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's left ankle disability is currently evaluated as 
20 percent disabling, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  He contends that his left ankle has 
swelling, stiffness, and pain on a daily basis.  The veteran 
also alleges that he was off work for approximately three 
months during the prior year due, in part, to ankle problems 
and in July 2004 underwent surgery on his left ankle.  As 
such, he alleges that he is entitled to a rating in excess of 
20 percent for such disability. 

The Board first notes that the 20 percent rating currently 
assigned under Diagnostic Code 5271 contemplates marked 
limited motion of the ankle.  This is the maximum schedular 
evaluation assignable under Diagnostic Code 5271.  The 
medical evidence of record indicates that, at the June 1998 
VA examination, the veteran's left ankle had dorsiflexion to 
20 degrees and plantar flexion to 38 degrees.  Eversion was 
zero to 16 degrees and inversion was zero to 20 degrees.  
Pronation was zero to 35 degrees and supination was zero to 
15 degrees.  At the January 2003 VA examination, the 
veteran's left ankle had dorsiflexion to 15 degrees and 
plantar flexion to 35 degrees.  The Board observes that 
normal dorsiflexion is zero to 20 degrees and plantar flexion 
is zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  
Furthermore, the January 2003 VA examiner indicated that the 
veteran had moderate functional loss secondary to pain, lack 
of endurance, weakness, and incoordination.  The holding in 
DeLuca does not apply where the maximum schedular rating for 
limitation of motion is in effect for the joint in question.   

The Board notes that the veteran's left ankle disability may 
also be evaluated based on ankylosis under Diagnostic Code 
5270.  As indicated in the preceding paragraph, the veteran 
had range of motion, albeit limited, at the June 1998 and 
January 2003 VA examinations.  Therefore, as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion, Diagnostic Code 5270 is not for 
application.  

Additionally, the Board observes that at the January 2003 VA 
examination, X-rays revealed degenerative joint disease, 
possibly post-traumatic, of the left ankle.  As such, 
Diagnostic Codes 5010 and 5003 are for consideration.  
However, as indicated in Diagnostic Code 5003, pertinent to 
arthritis, to include arthritis due to trauma, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  As the 
veteran is rated under Diagnostic Code 5271, pertinent to 
limited motion of the ankle, the Board finds that he is not 
entitled to a higher or separate evaluation under Diagnostic 
Code 5003.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  In this 
regard the Board notes that a June 2003 treatment record from 
The Orthopaedic Center shows complaints of tingling and 
numbness in the veteran's toes and dorsum of his feet 
bilaterally.  Upon physical examination, the veteran had 
decreased sensation on the dorsum, plantar surface, and in 
the sural nerve distribution of both feet.  However, the 
examining physician indicated that all the veteran's symptoms 
might be coming from his back.  The Board notes that the 
veteran is service connected for degenerative disc disease of 
the lumbar spine.  Furthermore, no other medical evidence of 
record indicates neurologic complaints relevant to the 
veteran's left ankle.  As such, diagnostic codes pertinent to 
neurologic disabilities are inapplicable.  A review of the 
record, to include the medical evidence and the veteran's own 
statements, otherwise fails to reveal any additional 
functional impairment associated with the veteran's left 
ankle disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his left ankle disability.  Therefore, the 
benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  In this case, the veteran 
stated at his January 2003 VA examination that he missed 
approximately three months of work in the prior year due to 
ankle and back problems.  However, there is no indication 
that the veteran's left ankle disability solely contributed 
to the time missed from work.  The Board also observes that 
the veteran had surgery on his left ankle in July 2004.  In 
recognition of this, the veteran was granted a temporary 
total evaluation due to treatment of a service-connected 
condition requiring convalescence under 38 C.F.R. § 4.30 from 
July 16, 2004, to October 31, 2004.  Such grant contemplated 
a period of additional disability for which the veteran has 
been compensated.  However, the current medical evidence of 
record shows that any objective manifestations of the 
veteran's left ankle disability are exactly those 
contemplated by the schedular criteria and considered in the 
20 percent rating assignment.  In sum, there is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An increased evaluation of service-connected left ankle 
sprain with degenerative joint disease, currently evaluated 
as 20 percent disabling, is denied. 


REMAND

The veteran claims entitlement to service connection for 
cervical and thoracic spine disabilities.  He contends that 
his back disabilities are a result of his service-connected 
left ankle disability and/or degenerative disc disease of the 
lumbar spine.  Specifically, he argues that his left ankle 
and lumbar spine disabilities force him to shift weight from 
his left side to his right side and cause soreness, thus 
adversely affecting his cervical and thoracic spine.  As 
such, he contends that service connection is warranted for 
these disabilities. 

The Board observes that the veteran was most recently 
afforded a VA examination in January 2003.  As a result of 
such examination, service connection was granted for 
degenerative disc disease of the lumbar spine.  However, such 
examination did not adequately consider whether the veteran's 
cervical and thoracic spine disabilities were secondary to 
his left ankle and lumbar spine disabilities.  As such, a 
clarifying examination opinion is warranted.  

Additionally, VA regulations require that a supplemental 
statement of the case be furnished to the appellant if the RO 
receives additional pertinent evidence after a statement of 
the case or the most recent supplemental statement of the 
case has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board.  38 C.F.R. § 19.31(b)(1) (2004).  In the present case, 
following the issuance of the supplemental statement of the 
case in January 2004, the record shows that relevant 
additional evidence consisting of Tulsa, Oklahoma, VA Medical 
Center records dated March 2004 and private treatment records 
from Dr. R. dated June 1999 to July 1999 was submitted to the 
RO prior to the September 2004 certification to the Board.  
These records were also not considered in the July 2004 and 
August 2004 supplemental statements of the case.  The 
additional evidence contains medical evidence referable to 
the veteran's claimed neck and back disabilities and, 
therefore, is pertinent to the claim on appeal.  A remand of 
the case is therefore required to comply with 38 C.F.R. § 
19.31 (2004) (appellant has the right to have that additional 
evidence reviewed by the RO in the first instance unless he 
waives such consideration in writing).  

For the above reasons, the case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination to ascertain the etiology of 
existing cervical and thoracic spine 
disabilities.  The claims file should be 
made available to the examiner prior to 
examination for review of pertinent 
documents therein.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner should state whether it is 
"likely" or "unlikely" that the 
veteran's cervical spine disability was 
(a) incurred during his military service; 
(b) caused by the veteran's service-
connected left ankle disability; (c) 
caused by the veteran's service-connected 
degenerative disc disease of the lumbar 
spine; (d) worsened in severity due to 
the veteran's service-connected left 
ankle disability; (e) worsened in 
severity due to the veteran's service-
connected degenerative disc disease of 
the lumbar spine.  

The examiner should state whether it is 
"likely" or "unlikely" that the 
veteran's thoracic spine disability was 
(a) incurred during his military service; 
(b) caused by the veteran's service-
connected left ankle disability; (c) 
caused by the veteran's service-connected 
degenerative disc disease of the lumbar 
spine; (d) worsened in severity due to 
the veteran's service-connected left 
ankle disability; (e) worsened in 
severity due to the veteran's service-
connected degenerative disc disease of 
the lumbar spine.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or she 
should so state.

2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is completed.  See also 38 
C.F.R. § 3.159 (2004).

3.  After completing the above, the 
veteran's service connection claims 
should be re-adjudicated, based on the 
entirety of the evidence, to include 
records associated with the claims file 
after the January 2004 supplemental 
statement of the case was issued.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



